Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 1 of 17 Page ID
                                  #:151


   1   Robert Tauler (SBN 241964)
       rtauler@taulersmith.com
   2   Tauler Smith, LLP
       626 Wilshire Boulevard, Suite 510
   3   Los Angeles, California 90017
       Tel: (310) 590-3927
   4
       Counsel for Defendant
   5   ENTTECH MEDIA GROUP LLC
   6
   7                      UNITED STATES DISTRICT COURT
   8                    CENTRAL DISTRICT OF CALIFORNIA
   9                                 WESTERN DIVISION
  10
       BACKGRID USA, INC., et al.,          CASE NO. 2:20-cv-06803-RSWL
  11
                       Plaintiffs,          Assigned to Hon. Ronald S.W. Lew
  12                                        Courtroom ___ [TBD]
       vs.
  13                                        DECLARATION OF ROBERT
       ENTTECH MEDIA GROUP LLC,             TAULER IN SUPPORT OF EX
  14   et al.,                              PARTE APPLICATION
  15                   Defendants.          [Civil L.R. 7-19]
  16                                        Hearing Date:       None set
  17                                        Time:               None set
                                            Place:              None set
  18                                        Hon. RONALD S.W. LEW
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
             DECLARATION OF TAULER ISO EX PARTE APPLICATION
Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 2 of 17 Page ID
                                  #:152


   1                      DECLARATION OF ROBERT TAULER
   2
   3   I, Robert Tauler, Esq., declare:
   4         1.     I am counsel for ENTTech Media Group LLC (“ENTTech”), which is
   5   the named defendant in this action (the “Second Case”). I am also counsel for
   6   ENTTech as the plaintiff in its lawsuit filed on July 15, 2020 (the “First Case”),
   7   and included in the concurrently filed Request for Judicial Notice.
   8         2.     Both the First Case and the Second Case relate to photographs posted
   9   by ENTTech on its Instagram account that Backgrid, Splash News, and XPosure
  10   (who are the Plaintiffs here in this Second Case) have maneuvered to disable, by
  11   strategically timing their DMCA take-down notices to exploit Instagram’s internal
  12   policies for responding to such notices.
  13         3.     By email and by telephone voice messages on August 3, 2020, I
  14   notified Plaintiff’s counsel Joanna Ardalan and Peter Afrasabi of ENTTech’s
  15   intent to bring this application ex parte to shorten the time for briefing and hearing
  16   ENTTech’s Motion to Dismiss the Complaint here in this Second Case. I
  17   explained in my initial email that – by virtue of the improper filing of the Second
  18   Case itself and Instagram’s internal polcies –ENTTech’s account remains disabled.
  19   I also explained that ENTTech’s business is reliant on Instagram to generate
  20   revenue, and ENTTech will likely go out of business and will need to terminate its
  21   employees – unless the Court does expedite ENTTech’s Motion to Dismiss. A
  22   true and correct copy of this email is attached as Exhibit A. In my email and my
  23   voice messages, I notified opposing counsel that any response to an ex parte
  24   application would be due within 24 hours after the filing.
  25         4.     I later spoke to counsel for Plaintiff, Joanna Ardalan on the afternoon
  26   of August 3, 2020. During this phone call, I reiterated that due to the request for
  27   injunctive relief in the Second Case, that ENTTech’s Instagram account was
  28   disabled, and as a result that ENTTech was unable to access its Instagram account

                                   1
              DECLARATION OF TAULER ISO EX PARTE APPLICATION
Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 3 of 17 Page ID
                                  #:153


   1   to take down any images in dispute. In order to avoid the need for the ex parte
   2   application, I proposed that the parties stipulate that ENTTech would remove all
   3   images claimed by her clients to-date – which would happen immediately after
   4   ENNTech’s access to the Instagram channel is restored – and that her clients
   5   would voluntarily dismiss their request for injunctive relief from the current
   6   complaint in the Second Case (which seeks to obtain that very same relief), so that
   7   ENNTech’s access to Instagram could be restored. Ms. Ardalan advised me that
   8   she would take my proposal to her clients. I memorialized the substance of our
   9   conversation in an email, a true and correct copy of which is attached hereto as
  10   Exhibit B.
  11         5.     During a phone call on the following day (August 4, 2020), Ms.
  12   Ardalan rejected my proposal, and she proposed instead that ENTTech dismiss the
  13   First Case with prejudice – and also, stipulate to liability as alleged against
  14   ENTTech in the improperly filed Second Case, and further, submit to arbitration
  15   regarding remedies that would be imposed against ENTTech – in exchange for a
  16   dismissal without prejudice of the request for injunctive relief against ENTTech.
  17   Ms. Ardalan made clear that a stipulated dismissal the claim for injunctive relief
  18   (and in turn, ENTTech’s access to its Instagram account) would be conditioned
  19   upon ENTTech’s waiver of all defenses to liability in the Second Case and
  20   dismissal of its affirmative claims on the merits in the First Case. When I asked
  21   her why she would not simply remove the request for injunctive relief –
  22   specifically, given that ENTTech was willing to provide her clients with the same
  23   relief sought – Ms. Ardalan only said that her clients had “the right to seek
  24   injunctive relief.”
  25         6.     I did not agree to Ms. Ardalan’s proposal, but instead, I proposed on
  26   the same phone call of August 4, 2020 that the parties enter into a stipulation and
  27   proposed order providing that would preserve each side’s position on the merits,
  28   while restoring ENTTech’s access to the disabled Instagram account. Thus, I

                                   2
              DECLARATION OF TAULER ISO EX PARTE APPLICATION
Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 4 of 17 Page ID
                                  #:154


   1   proposed to stipulate that (1) the claims of Backgrid et al. in this Second Case
   2   would be voluntarily dismissed without prejudice, solely as to injunctive relief, and
   3   specifically without prejudice to pleading or re-pleading the prayer for such relief
   4   in the future; (2) ENTTech would take-down each of the disputed photos,
   5   immediately upon gaining restored access to the Instagram account; and (3)
   6   ENTTech would not re-post any such photo unless otherwise agreed in writing by
   7   the parties, or unless it is expressly allowed to do so by an order of the Court (in
   8   either the First or Second Case), or the copyright claim is resolved by a
   9   determination of non-infringement by ENTTech as to that photo.
  10         7.     Ms. Ardalan informed me during our call on August 4, 2020 that she
  11   would take my new proposal to her clients for consideration and that she would
  12   inform me the next day (meaning, August 5) whether it was acceptable.
  13   Additionally, Ms. Ardalan consented to shorten the seven day period to meet-and-
  14   confer under local rule 7-3 to one day, such that the motion to dismiss could be
  15   filed one day after our initial conference of August 3. I memorialized the
  16   substance of our conversation in an email, a true and correct copy of which is
  17   attached hereto as Exhibit C. ENTTech then filed its motion to dismiss on August
  18   4 (Dkt. # 11).
  19         8.     After not hearing from Ms. Ardalan on the following day (August 5,
  20   2020), I left messages on her personal and work voicemail and followed up with an
  21   email to request a response, and to again emphasize the situation was “urgent.” A
  22   true and correct copy of this email is attached hereto as Exhibit D.
  23         9.     I did not hear back from Ms. Ardalan until the morning of August 6,
  24   2020 – when she informed me that her clients were unwilling to agree with my
  25   proposal for preserving each side’s position on the merits, while allowing
  26   ENTTech to resume access to its Instagram account. She reiterated instead:
  27         We proposed that EntTech stipulate to infringement, my clients [i.e.
  28         the Plaintiffs in this Second Case] will agree to withdraw our request

                                   3
              DECLARATION OF TAULER ISO EX PARTE APPLICATION
Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 5 of 17 Page ID
                                  #:155


   1         for injunctive relief and the account can go back up, EntTech
   2         dismisses their claims against all defendants, and we do arbitration on
   3         a damages number after limited discovery.
   4   A true and correct copy of this email is attached hereto as Exhibit E.
   5         10.    A copy of this Ex Parte Application, including the declarations and
   6   exhibits supporting ENTTech’s request for relief, was served by email at 3 p.m.
   7   PDT on Thursday, August 6, 2020, shortly before it was filed.
   8         I declare under penalty of perjury under the laws of the United States that
   9   the foregoing is true and correct. This declaration is executed on this 6th day of
  10   August, 2020, at Los Angeles, California.
  11
  12                                                 /s/ Robert Tauler
                                                     Robert Tauler, Esq.
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                   4
              DECLARATION OF TAULER ISO EX PARTE APPLICATION
Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 6 of 17 Page ID
                                  #:156




       !
       !
   EXHIBIT!A!
 !   !
       Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 7 of 17 Page ID
                                         #:157
                                                                                   Luca Stein <lstein@taulersmith.com>



Backgrid v. ENTTech (Case 2:20-cv-06803)
Robert Tauler <rtauler@taulersmith.com>                                                      Mon, Aug 3, 2020 at 11:59 AM
To: pafrasiabi@onellp.com, jardalan@onellp.com
Cc: Luca Stein <lstein@taulersmith.com>

 Counsel,

 I represent ENTTech in the above action filed on July 29, 2020 on behalf of your clients Backgrid, Splash News and
 Xposure Photo Agency (the "Second Case"). As you are aware, ENTTech filed a lawsuit against your clients related to
 the same claims you asserting on July 15, 2020 (the "First Case"). Since the claims in the Second Case relate to the
 same transactions, parties, and DMCA notices as the First Case, they are compulsory counterclaims in the First Case.
 As such, the Second Case violates FRCP 13 because it is a compulsory counterclaim in the First Case, and can only be
 pled as a counterclaim in the First Case.

 As such, I request that you agree to stipulate that the Second Case be dismissed, without prejudice to your filing of
 your claims as counterclaims in the First Case. If you do not agree, this email, along with my voicemails to Peter
 Afrasiabi and Joanna Ardalan left this morning between 11:11 a.m. and 11:21 a.m., shall serve as notice that ENTTech
 will be filing a motion to dismiss today, and will be filing an ex parte application to shorten time for briefing and
 hearing today as well.

 The grounds for the ex parte application are that by virtue of the improper filing of the Second Case, ENTTech's
 Instagram remains disabled. It appears that the Second Case was improperly filed as an independent action for the
 sole purpose of keeping ENTTech's Instagram account disabled by invoking Section 512(g)(2)(B) of the DMCA. In
 doing so, you have wilfully ignored FRCP 13. This is improper.

 As detailed in the First Case, ENTTech's business is reliant on Instagram to generate revenue, and ENTTech will likely
 go out of business and will need to terminate it's employees if the Court does not expedite the briefing and hearing
 schedule on ENTTech's Motion to Dismiss. In other words, ENTTech will suffer irreparable harm should ex parte
 relief not be granted.

 This email shall also serve to advise you, as I did in my voicemails this morning, that you shall have 24 hours to
 respond to our ex parte application from the time it is filed should you not agree to a stipulated dismissal.

 Please contact me at the number below and advise me of your position.

 Robert Tauler, Esq.
 Tauler Smith LLP
 626 Wilshire Blvd., Suite 510
 Los Angeles, CA 90017
 (213) 927-9270
 www.taulersmith.com
Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 8 of 17 Page ID
                                  #:158




                   !
                   !
               EXHIBIT!B!
 !               !
       Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 9 of 17 Page ID
                                         #:159
                                                                                     Luca Stein <lstein@taulersmith.com>



Backgrid v. ENTTech (Case 2:20-cv-06803)
Robert Tauler <rtauler@taulersmith.com>                                                        Thu, Aug 6, 2020 at 12:34 PM
To: Luca Stein <lstein@taulersmith.com>, Robert Kohn <rkohn@taulersmith.com>

 Exhibit B (you can include her email just not the first email which is Exhibit A)

 Robert Tauler, Esq.
 Tauler Smith LLP
 626 Wilshire Blvd., Suite 510
 Los Angeles, CA 90017
 (213) 927-9270
 www.taulersmith.com

 ---------- Forwarded message ---------
 From: Robert Tauler <rtauler@taulersmith.com>
 Date: Mon, Aug 3, 2020 at 4:35 PM
 Subject: Re: Backgrid v. ENTTech (Case 2:20-cv-06803)
 To: Jo Ardalan <jardalan@onellp.com>
 Cc: Peter Afrasiabi <pafrasiabi@onellp.com>, Luca Stein <lstein@taulersmith.com>, Robert Kohn
 <rkohn@taulersmith.com>


 Jo,

 Nice speaking with you today, and thank you for writing. To clarify (slightly) what I am proposing:

 In order to avoid the need for the ex parte application, I proposed we stipulate that ENTTech would remove all images
 claimed by your clients to-date – which would happen immediately after ENNTech’s access to the Instagram channel
 is restored – and that your clients would voluntarily dismiss their request for injunctive relief from the current
 complaint in the Second Case (which seeks to obtain that very same relief), so that ENNTech’s access to Instagram can
 be restored (as required for it to remove the disputed images).

 Unless the current situation changes, the practical effect of your clients’ prayer for injunctive relief in the Second Case
 makes it so that ENTTech’s Instagram will continue to be disabled, which jeopardizes ENTTech’s existence as a going
 concern – not to mention, the livelihoods of its employees. Unless the account is restored, ENTTech also cannot take
 action to remove the disputed images pending the lawsuit(s). However, the stipulation that I am proposing would not
 waive either side’s position(s) on the merits of anything related to the various disputes.

 We agreed to reconvene tomorrow after you have had the opportunity to discuss this proposal with your clients. I am
 free at 2pm, or, if your hearing goes long, I will call you on your cell phone after my 3pm deposition.

 Thank you,

 Robert Tauler, Esq.
 Tauler Smith LLP
 626 Wilshire Blvd., Suite 510
 Los Angeles, CA 90017
 (213) 927-9270
 www.taulersmith.com

 On Mon, Aug 3, 2020 at 4:14 PM Jo Ardalan <jardalan@onellp.com> wrote:

    Hi Rob,
     Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 10 of 17 Page ID
                                       #:160
As discussed on our call, you proposed that my clients withdraw their claim for injunctive relief from their complaint.
If my clients would agree to withdraw the request for injunctive relief, EntTech would allow the second lawsuit to
proceed without objection as to whether the claims are compulsory. I’ll confer with my clients and will discuss with
you tomorrow.



Thank you,

Jo




--

Jo Ardalan
Partner

one llp
Intellectual Property & Entertainment Law
310-437-8665
9301 Wilshire Blvd., Penthouse
Beverly Hills, CA 90210
jardalan@onellp.com
Beverly Hills | Newport Beach | San Diego


Notice: If you are not the intended recipient of this e-mail, please reply and inform me of the mistake, and please do not print,
forward or otherwise disseminate it. This e-mail may contain attorney-client and/or work product information that is legally
privileged, which prohibits any unauthorized review or use.




From: Robert Tauler <rtauler@taulersmith.com>
Sent: Monday, August 3, 2020 12:00 PM
To: Peter Afrasiabi <pafrasiabi@onellp.com>; Jo Ardalan <jardalan@onellp.com>
Cc: Luca Stein <lstein@taulersmith.com>
Subject: Backgrid v. ENTTech (Case 2:20-cv-06803)




Counsel,



I represent ENTTech in the above action filed on July 29, 2020 on behalf of your clients Backgrid, Splash News and
Xposure Photo Agency (the "Second Case"). As you are aware, ENTTech filed a lawsuit against your clients related
Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 11 of 17 Page ID
                                  #:161




                    !
                    !
                EXHIBIT!C!
  !              !
       Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 12 of 17 Page ID
                                         #:162
                                                                                     Luca Stein <lstein@taulersmith.com>



Backgrid v. ENTTech (Case 2:20-cv-06803)
Robert Tauler <rtauler@taulersmith.com>                                                         Thu, Aug 6, 2020 at 12:35 PM
To: Luca Stein <lstein@taulersmith.com>, Robert Kohn <rkohn@taulersmith.com>

 Exhibit C (first email only)

 Robert Tauler, Esq.
 Tauler Smith LLP
 626 Wilshire Blvd., Suite 510
 Los Angeles, CA 90017
 (213) 927-9270
 www.taulersmith.com

 ---------- Forwarded message ---------
 From: Robert Tauler <rtauler@taulersmith.com>
 Date: Tue, Aug 4, 2020 at 5:33 PM
 Subject: Re: Backgrid v. ENTTech (Case 2:20-cv-06803)
 To: Jo Ardalan <jardalan@onellp.com>
 Cc: Peter Afrasiabi <pafrasiabi@onellp.com>, Luca Stein <lstein@taulersmith.com>, Robert Kohn
 <rkohn@taulersmith.com>


 Jo,

 Thank you for speaking again this evening. I appreciate your proposal, but as we discussed, I am not authorized to
 stipulate to dismiss ENTTech’s claims on the merits nor to concede liability on the merits of the (counter)claims by
 Backgrid et al. – not even as a condition of Backgrid et al.’s voluntary dismissal of the injunctive relief prayer in their
 complaint in the Second Case, and not even though such a dismissal would resolve the DMCA takedown issue for the
 purpose of restoring ENTTech’s account with Instagram.

 Regarding your related proposal to arbitrate over remedies, that is something I think we should consider during the
 Rule 26(f) conference. Again though, that is not something we can stipulate over today.

 Today, our goal is to preserve both side’s positions on the merits, while reaching an interim resolution of the DMCA
 takedown issue that Instagram will accept for the purpose of restoring ENTTech’s account there. This is the proposal
 that I request you discuss with your clients: A stipulation and proposed order providing that (1) the claims of Backgrid
 et al. are voluntarily dismissed without prejudice, solely as to injunctive relief, and specifically without prejudice to
 pleading or re-pleading the prayer for such relief in the future; (2) ENTTech will take-down each of the disputed
 photos immediately upon gaining restored access to the Instagram account; and (3) ENTTEch will not re-post any
 such photo unless otherwise agreed in writing by the parties, or unless it is expressly allowed to do so by an order of
 the Court (in either the First or Second Case), or the copyright claim is resolved by a determination of non-
 infringement by ENTTech as to that photo.

 As an alternative to ex parte relief, we are open to discuss any suggestions that preserve both side’s positions on the
 merits while reaching an interim resolution of the DMCA takedown issue that Instagram will accept for the purpose of
 restoring ENTTech’s account there. During today’s call, you agreed that our discussion yesterday and today
 concerning ENTTech’s motion to dismiss Complaint in the Second Case satisfies Civ. L.R. 7-3 – and furthermore, you
 kindly agreed to shorten the 7-day holding period to 1 day. This will allow ENTTech to file its motion to dismiss today,
 while the parties continue tomorrow our discussion of an alternative to ex parte practice over shortening the other
 timing rules concerning that motion.

 Regards,

 Robert Tauler, Esq.
Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 13 of 17 Page ID
                                  #:163




        !
        !
    EXHIBIT!D!
  !   !
       Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 14 of 17 Page ID
                                         #:164
                                                                                    Luca Stein <lstein@taulersmith.com>



Backgrid v. ENTTech (Case 2:20-cv-06803)
Robert Tauler <rtauler@taulersmith.com>                                                        Thu, Aug 6, 2020 at 12:36 PM
To: Luca Stein <lstein@taulersmith.com>, Robert Kohn <rkohn@taulersmith.com>

 Exhibit D - first email only

 Robert Tauler, Esq.
 Tauler Smith LLP
 626 Wilshire Blvd., Suite 510
 Los Angeles, CA 90017
 (213) 927-9270
 www.taulersmith.com

 ---------- Forwarded message ---------
 From: Robert Tauler <rtauler@taulersmith.com>
 Date: Wed, Aug 5, 2020 at 4:47 PM
 Subject: Re: Backgrid v. ENTTech (Case 2:20-cv-06803)
 To: Jo Ardalan <jardalan@onellp.com>
 Cc: Peter Afrasiabi <pafrasiabi@onellp.com>, Luca Stein <lstein@taulersmith.com>, Robert Kohn
 <rkohn@taulersmith.com>


 Hi Jo,

 I just left a message on your cell phone and work voicemails. Our situation remains urgent, so please give me a call
 today.

 Robert Tauler, Esq.
 Tauler Smith LLP
 626 Wilshire Blvd., Suite 510
 Los Angeles, CA 90017
 (213) 927-9270
 www.taulersmith.com

 On Tue, Aug 4, 2020 at 5:33 PM Robert Tauler <rtauler@taulersmith.com> wrote:
  Jo,

    Thank you for speaking again this evening. I appreciate your proposal, but as we discussed, I am not authorized to
    stipulate to dismiss ENTTech’s claims on the merits nor to concede liability on the merits of the (counter)claims by
    Backgrid et al. – not even as a condition of Backgrid et al.’s voluntary dismissal of the injunctive relief prayer in
    their complaint in the Second Case, and not even though such a dismissal would resolve the DMCA takedown issue
    for the purpose of restoring ENTTech’s account with Instagram.

    Regarding your related proposal to arbitrate over remedies, that is something I think we should consider during the
    Rule 26(f) conference. Again though, that is not something we can stipulate over today.

    Today, our goal is to preserve both side’s positions on the merits, while reaching an interim resolution of the DMCA
    takedown issue that Instagram will accept for the purpose of restoring ENTTech’s account there. This is the
    proposal that I request you discuss with your clients: A stipulation and proposed order providing that (1) the claims
    of Backgrid et al. are voluntarily dismissed without prejudice, solely as to injunctive relief, and specifically without
    prejudice to pleading or re-pleading the prayer for such relief in the future; (2) ENTTech will take-down each of the
    disputed photos immediately upon gaining restored access to the Instagram account; and (3) ENTTEch will not re-
    post any such photo unless otherwise agreed in writing by the parties, or unless it is expressly allowed to do so by an
    order of the Court (in either the First or Second Case), or the copyright claim is resolved by a determination of non-
Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 15 of 17 Page ID
                                  #:165




                    !
                    !
                EXHIBIT!E!
  !              !
       Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 16 of 17 Page ID
                                         #:166
                                                                             Luca Stein <lstein@taulersmith.com>



Backgrid v. ENTTech (Case 2:20-cv-06803)
Robert Tauler <rtauler@taulersmith.com>                                               Thu, Aug 6, 2020 at 12:37 PM
To: Luca Stein <lstein@taulersmith.com>, Robert Kohn <rkohn@taulersmith.com>

 Exhibit E (first email only)

 Robert Tauler, Esq.
 Tauler Smith LLP
 626 Wilshire Blvd., Suite 510
 Los Angeles, CA 90017
 (213) 927-9270
 www.taulersmith.com

 ---------- Forwarded message ---------
 From: Jo Ardalan <jardalan@onellp.com>
 Date: Thu, Aug 6, 2020 at 10:33 AM
 Subject: RE: Backgrid v. ENTTech (Case 2:20-cv-06803)
 To: Robert Tauler <rtauler@taulersmith.com>
 Cc: Peter Afrasiabi <pafrasiabi@onellp.com>, Luca Stein <lstein@taulersmith.com>, Robert Kohn
 <rkohn@taulersmith.com>



 Hi Robert,


 As discussed on our call we thought our proposal was very reasonable and avoids EntTech’s
 substantial risk of fee exposure resulting from upcoming motion practice while also giving
 EntTech the opportunity to get its account back up. We proposed that EntTech stipulate to
 infringement, my clients will agree to withdraw our request for injunctive relief and the account
 can go back up, EntTech dismisses their claims against all defendants, and we do arbitration on
 a damages number after limited discovery. Our proposal was intended to save all parties costs
 and judicial resources and gets your client its account back asap. You rejected our proposal on
 the spot.


 I circled back to my client with your proposal for a “stipulation” to take/keep the photos down in
 exchange for dropping injunctive relief as you describe in your email below. My clients are
 unwilling to agree to that proposal.


 If you have any other proposals, let us know.


 Thanks,
 Jo
Case 2:20-cv-06803-RSWL-RAO Document 14-1 Filed 08/06/20 Page 17 of 17 Page ID
                                  #:167


    1                           CERTIFICATE OF SERVICE
    2        I hereby certify that on August 6, 2020, copies of the foregoing document
    3   were served by email and by the CM/ECF system, addressed to the following:
    4
    5         Peter R. Afrasiabi
              pafrasiabi@onellp.com
    6         ONE LLP
              4000 MacArthur Boulevard
    7         Each Tower, Suite 500
              Newport Beach, CA 92660
    8
              David Quinto
    9         Joanna Ardalan
              jardalan@onellp.com
   10         ONE LLP
              9301 Wilshire Boulevard Penthouse Suite
   11         Beverly Hills, CA 90210
   12
   13
   14
        Dated: August 6, 2020                TAULER SMITH, LLP
   15
   16                                        By: /s/ Robert Tauler
                                                 Robert Tauler
   17
                                             Counsel for Defendant
   18                                        ENTTECH MEDIA GROUP LLC
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                   5
              DECLARATION OF TAULER ISO EX PARTE APPLICATION
